DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 7, 8, 10-13, 15-18, 20-22 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Amini (US 2013/0018493 A1) in view of Mettler (US 2013/0053190 A1) and Cleveland (US Patent No. 5,816,953).
Regarding claims 7 and 17, Amini discloses a system, comprising:
a first coaching device, wherein the first coaching device is configured to be coupled to a tennis ball machine (see Fig. 1 – adaptive ball ejector machine with attached circuitry including e.g. ejector controller, configuration interface, wireless receiver, etc.); and
a second coaching device in wireless communication with the first coaching device (computer 104 – see Par. 34) (as per claim 7),
wherein the second coaching device is configured to determine a first recorded voice message from a plurality of recorded voice messages which instruct the tennis player to perform a tennis action, and output the first recorded voice message when the tennis ball launches a tennis balle (see Par. 39, last 9 lines – “Pre-announce” mode transmits the player’s expected motion to the speaker in order to instruct the player based on the current launch) (as per claims 7 and 17).
Amini does not appear to disclose the second coaching device is configured to be worn on the player’s wrist or detachably coupled to a tennis racket (Amini discloses sensor 102 on user’s wrist or racket, but does not appear to disclose computer 104 is similarly situation) (as per claim 7), the first coaching device transmits a message to the second coaching device when the machine launches a ball (as per claim 7), detecting, by the first coaching device, a launch of a tennis ball and transmitting a message to the second coaching device in response to the launch (as per claim 17), and wherein the second coaching device outputs the voice message in response to receiving the message from the first coaching device (as per claims 7 and 17). However, Mettler discloses a similar tennis training system that includes first and second coaching device located on first and second tennis rackets of multiple players, wherein a first coaching device detects an impact at a first racket, transmits a message to the second coaching device, and the second coaching device outputs a message in response to receive the message (see Par’s 36, 125 - cue generator 38 outputs cues such as audio cues based on analysis of the player’s or opponents impacts). Accordingly, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the teachings of Amini by placing the second coaching device on the wrist or racket of the player along with unit 102, as taught by Mettler, and to configure the first coaching device to detect the ball launch and send a message to the second coaching device to output a voice message to the player, as performed by Mettler’s arrangement using first and second racket-based coaching devices, to obtain predictable results of making the second device more accessible to the user during game play, and better coordinating the actions of the devices and the ball ejector. 
The combination of Amini and Mettler does not explicitly disclose receiving input from the tennis player to select a lesson plan from among a plurality of lesson plans stored in the second coaching device, wherein each of the plurality of lesson plans is associated with a plurality of recorded voice messages (as per claims 7 and 17). However, Cleveland discloses a tennis coaching system that allows a user to select from among various tennis drills (see column 5, line 37 – column 6, line 9). It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the combination of Amini and Mettler by providing a set of lesson plans (drills) for the user to choose from, as taught by Cleveland, and associating voice messages with the multiple drills, to obtain predictable results of allowing the user to decide which aspects of their tennis game they would like to practice. 

Regarding claims 8 and 18, Amini is silent regarding the method of coupling the first coaching device to the tennis ball machine. However, Mettler discloses using a strap, adhesive, etc. to attach a similar electronic coaching device to a tennis racket (Par. 78). It would have been obvious to one skilled in the art before the effective filing date of the invention to further modify Amini by detachably coupling the device to the ball ejector using one of these means. Such a modification would a use of a known technique to improve similar devices in the same way. 

Regarding claims 10-13, 15, 20-22, 24 and 25, Amini in view of Mettler and Cleveland further discloses the first coaching device is coupled to the ball machine via wired or wireless communication means (Amini, Par. 34) (as per claims 10 and 20),
the first coaching device detects when the tennis ball launches a tennis ball via the wired or wireless communication means (Amini, par. 34) (as per claims 11 and 21),
the first coaching device and the second coaching device are substantially similar (Mettler, Par. 36) (as per claims 12 and 22), 
the first coaching device and the second coaching device are interchangeable (Mettler, Par. 36) (as per claims 13 and 25), and 
the second coaching device outputs the determined recorded voice message via a loudspeaker (106) integrated within the second coaching device (Amini, Fig. 1) (as per claims 15 and 24).

Regarding claims 16 and 26, the combination of Amini, Mettler and Cleveland does not explicitly disclose the voice messages are output via a headset coupled to the second coaching device. However, the examiner takes OFFICIAL NOTICE that the concept and advantages of wirelessly coupling headsets to electronic devices to output voice messages were well known to those skilled in the art before the effective filing date of the invention. Accordingly, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the combination of Amini, Mettler and Cleveland by providing a wireless headset to output the voice messages, as such a modification would be a simple substitution of one known element for another to obtain predictable results. 
Allowable Subject Matter
5.	Claim 9, 14, 19 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER EGLOFF whose telephone number is (571)270-3548.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter R Egloff/
Primary Examiner, Art Unit 3715